Citation Nr: 1218533	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the claim on appeal.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in December 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for establishing entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and the Veteran has not indicated that he has received treatment through VA for his hearing problems.  Nor has the Veteran indicated treatment at any private facility for hearing problems.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant.  As such, the Board finds that the evidence of record is sufficient to appropriately rate the Veteran's disability.  

With respect to service connection claims, the Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In this case, the Board notes that the Veteran was provided VA examination in January 2009 and an additional addendum opinion was obtained in April 2009.  The examiner diagnosed bilateral hearing loss, but after considering the Veteran's reported history, his service treatment records, and conducting a physical and audiological examination, the examiner concluded that the Veteran's current bilateral hearing loss disability was not caused by or a result of military noise exposure.  The examiner provided a rationale for the opinion, which was reiterated in the April 2009 addendum.  Based on the foregoing, the Board finds the January 2009 VA examination report and April 2009 addendum to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss disability, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a hearing loss disability within one year of service; indeed, it was not diagnosed until decades after service.    

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss disability, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current bilateral hearing loss disability due to in-service noise exposure.  Specifically, the Veteran asserts that he had significant noise exposure due to helicopters, diesel generators, electric converters, electronic fan systems, too noise, door and hatch opening and closing, and semi-truck engines and exhaust systems.  The Veteran's DD-214 indicates an MOS of Missile Mechanic.  While the listed MOS does not necessarily equate to exposure to significant acoustic trauma, in light of the Veteran's statements regarding noise exposure from the above that do not appear inconsistent with his in-service duties, for the purpose of this decision alone, the Board will presume in-service exposure to acoustic trauma.  

The Veteran's service treatment records, however, are silent as to any complaints, treatment or diagnoses of hearing loss disability.  Hearing acuity was within normal limits at all frequencies on entrance.  The Veteran reported "full ears" in February 1968 during treatment for headaches, but ears were normal on examination and he was not diagnosed with hearing loss disability or other ear disability.  During subsequent treatments for headaches and other symptomatology, the Veteran did not report ear problems.  At his January 1969 separation examination, hearing acuity again was within normal limits with either improved or static readings at all frequencies except in the right ear at 500 Hertz (Hz), which showed an increase from 10 decibels to 15 decibels (dB).  Physical examination of the ears was noted as normal.  Significantly, in a contemporaneous Report of Medical History the Veteran denied a history of hearing loss or ear trouble.  Thus, the Veteran's service treatment records simply are devoid of any findings consistent with in-service incurrence of chronic hearing loss disability.

Even if a chronic condition was not shown during service, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry, then, is whether the Veteran's current bilateral hearing loss disability was caused by any incident of service.  The Board concludes it was not.

After service, the record does not indicate a diagnosis of bilateral hearing loss disability until January 2009, or 30 years after service.  As noted above, the Veteran was afforded a VA examination in January 2009.  At that time, he reported gradual hearing loss and denied post-service occupational or recreational noise exposure.  The Veteran also denied a family history of ear disease or personal head or ear trauma.  After audiometric testing, the examiner diagnosed bilateral sensorineural hearing loss disability.  In regard to etiology, the examining VA audiologist opined that the Veteran's current bilateral hearing loss disability was not caused by or a result of military noise exposure.  As to a rationale for the expressed opinion, the examiner noted the normal hearing on the discharge audiogram and the absence of significant threshold shifts observed between entrance and separation audiograms.  

In an April 2009 addendum, the audiologist outlined the Veteran's audiograms at entrance and separation and discussed the definition of a threshold shift per the National Institute for Occupational Safety and Health (NIOSH) as being a change of 15 dB or more at any frequency from 500 to 4000 Hz.  Thereafter, the audiologist reiterated that there was no significant threshold shift between induction and discharge audiograms.  Therefore, given the normal hearing on discharge and the absence of any significant shift in thresholds in either ear from induction to discharge, hearing impairment was less likely as not caused by or related to military service.

The Board finds the opinions expressed in the January 2009 VA audiologist's examination report and April 2009 addendum to be of significant probative value.  The report and addendum were based on a review of the claims file, interview of the Veteran, and audio examination.  Further, a complete and thorough rationale is provided for the opinions rendered.  The examiner's conclusions are fully explained and consistent with the evidence of record.  The Board acknowledges that, in explaining how he came to this determination, the examiner noted the absence of evidence of hearing loss at separation.  The examiner did not rely solely on the normal limits on audiometric testing at separation, however; rather, the examiner also relied on the absence of evidence suggestive of a threshold shift based on the findings of NIOSH.  This is an appropriate, and adequate, rationale for the examiner's opinion.  Cf. Hensley, 5 Vet. App. at 157.  Consequently, the Board finds the January 2009 VA examination report and April 2009 addendum to be the most probative evidence of record as to whether the Veteran's current hearing loss disability is related to service.

The Board has considered the Veteran's reports that he recognized that he had decreased hearing acuity or hearing loss in service and claims a continuity of such symptomatology from service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to continuity of symptoms are inconsistent with the objective medical record and the Veteran's own subsequent statements.

In that regard and as noted above, the Veteran's service treatment records do not indicate any reported hearing problems in service, other than a solitary report of "full ears" during treatment for headaches in February 1968, which was not repeated on subsequent treatment for headaches and other symptomatology.  After service, the Veteran did not seek treatment for his claimed hearing loss disability for multiple decades.  The Board finds it significant that at the time of his initial claim for compensation benefits in March 2004 the Veteran failed to discuss or otherwise claim entitlement to service connection for hearing loss disability.  Were the Veteran to have been aware of bilateral hearing problems from service, the Board finds it reasonable to conclude that he would have brought such a claim at separation, but certainly not later than at the time of his initial claim for benefits 25 years after separation.  Most significant of all, in his January 1969 Report of Medical History, the Veteran explicitly denied hearing loss or ear problems.

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding the claimed onset of hearing problems in service and continuity of symptoms from service.  Instead, as noted above, the Veteran explicitly denied hearing loss or ear problems at his separation examination from service, which wholly contradicts his current claim of hearing loss that he recognized in service and that continued to the present.  Regardless of whether the Veteran is purposely mischaracterizing the events in service or unintentionally doing so, the ultimate conclusion is that his current statements regarding continuity of hearing loss disability from service are simply not credible evidence.

The Board acknowledges that VA regulations do not necessarily preclude service connection for hearing loss disability that first met the 38 C.F.R. § 3.385 requirements after service.  Hensley, 5 Vet. App. at 157.  However, in the present claim, there is no clinical opinion, or credible continuity of symptomatology, which supports a causal relationship between the Veteran's current hearing loss disability and active service.  While the regulation does not necessarily preclude service connection when hearing loss first meets the regulation's requirements after service, it also does not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of a competent credible clinical nexus opinion or credible continuity of symptomatology.

In summary, hearing loss disability was not diagnosed until 30 years after service.  No medical professional, moreover, has ever otherwise linked the Veteran's current hearing loss disability to service, and, in fact, there is medical evidence to the contrary.  As discussed above, the Board finds the opinions of a trained medical professional regarding etiology of significantly more probative weight than the non-credible lay contentions of the Veteran made more than 30 years after service and in pursuit of a claim for compensation benefits.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


